 1

 2

 3

 4

 5

 6
                                IN THE UNITED STATES DISTRICT COURT
 7
                                   EASTERN DISTRICT OF CALIFORNIA
 8

 9   JARNAIL SINGH, et al.,                             Case No.: 1:17-cv-01426 LJO-SAB

10                                Plaintiffs,           ORDER RE STIPULATION TO CONTINUE
                                                        DISCOVERY DEADLINES
11                         v.
                                                        (ECF No. 16)
12   UNITED STATES OF AMERICA,

13                               Defendant.

14

15          Pursuant to the stipulation of the parties, the February 7, 2018 scheduling order is HEREBY

16 AMENDED as follows:

17 1.       The deadline to exchange expert reports is CONTINUED to October 22, 2018;

18 2.       The deadline to exchange supplemental expert reports is CONTINUED to October 29, 2018;

19 3.       The date for non-expert discovery is CONTINUED to November 30, 2018; and

20 4.       The February 7, 2018 scheduling order remains in effect in all other aspects.

21
     IT IS SO ORDERED.
22

23 Dated:     October 1, 2018
                                                      UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28

                                                        1
30
